  Case 15-05399         Doc 60     Filed 11/28/18 Entered 11/28/18 09:19:23              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-05399
         DANIELLE S MASON
         ERIC L MASON
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/18/2015.

         2) The plan was confirmed on 05/21/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/08/2015, 12/31/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/30/2017.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-05399             Doc 60         Filed 11/28/18 Entered 11/28/18 09:19:23                     Desc Main
                                             Document Page 2 of 3



Receipts:

         Total paid by or on behalf of the debtor                    $15,151.85
         Less amount refunded to debtor                                 $207.69

NET RECEIPTS:                                                                                          $14,944.16


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                        $2,094.87
    Court Costs                                                                      $0.00
    Trustee Expenses & Compensation                                                $653.99
    Other                                                                            $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                        $2,748.86

Attorney fees paid and disclosed by debtor:                            $0.00


Scheduled Creditors:
Creditor                                              Claim         Claim            Claim       Principal       Int.
Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
CAREER EDUCATION CORP                   Unsecured      1,222.00            NA              NA            0.00        0.00
CITY OF CHICAGO                         Unsecured            NA       1,600.00        1,600.00           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU          Unsecured      1,400.00       2,778.40        2,778.40           0.00        0.00
COMCAST                                 Unsecured         573.00           NA              NA            0.00        0.00
COMCAST                                 Unsecured         510.00           NA              NA            0.00        0.00
CREDIT ACCEPTANCE CORP                  Unsecured      9,625.00     10,121.66        10,121.66           0.00        0.00
CREST FINANCIAL                         Unsecured         564.00           NA              NA            0.00        0.00
DUPAGE CIRCUIT COURT                    Priority       3,452.00            NA              NA            0.00        0.00
ECMC                                    Unsecured      3,729.00       7,891.33        7,891.33           0.00        0.00
FIFTH THIRD BANK                        Unsecured      2,946.00            NA              NA            0.00        0.00
FIFTH THIRD BANK                        Unsecured      4,935.00            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC           Unsecured            NA         386.48          386.48           0.00        0.00
Metaglssl/ Money Power Line of Credit   Unsecured      1,602.00            NA              NA            0.00        0.00
NATIONAL STUDENT LOAN PROGRA            Unsecured      2,226.00            NA              NA            0.00        0.00
OVERLAND BOND & INVESTMENT              Unsecured     13,515.00            NA              NA            0.00        0.00
OVERLAND BOND & INVESTMENT              Secured       14,400.00     18,117.56        18,117.56     10,596.86    1,598.44
PORTFOLIO RECOVERY ASSOC                Unsecured      1,220.00            NA              NA            0.00        0.00
PROGRESSIVE FINANCE HOLDINGS            Secured              NA         910.39          910.39           0.00        0.00
PROGRESSIVE FINANCE HOLDINGS            Unsecured         910.00           NA           910.39           0.00        0.00
ST IL TOLLWAY AUTHORITY                 Unsecured      2,477.00            NA              NA            0.00        0.00
TCF BANK                                Unsecured         950.00           NA              NA            0.00        0.00
US DEPT OF EDUCATION                    Unsecured         418.00        419.26          419.26           0.00        0.00
USA FUNDS                               Unsecured      1,995.00       3,112.31        3,112.31           0.00        0.00
USA FUNDS SALLIE MAE SERVICING          Unsecured      1,111.00            NA              NA            0.00        0.00
VILLAGE OF HINSDALE                     Unsecured         200.00           NA              NA            0.00        0.00
WILMINGTON SAVINGS FUND SOCIE           Secured              NA            NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-05399         Doc 60      Filed 11/28/18 Entered 11/28/18 09:19:23                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $18,117.56         $10,596.86         $1,598.44
       All Other Secured                                    $910.39              $0.00             $0.00
 TOTAL SECURED:                                          $19,027.95         $10,596.86         $1,598.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,219.83                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,748.86
         Disbursements to Creditors                            $12,195.30

TOTAL DISBURSEMENTS :                                                                      $14,944.16


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/28/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
